DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach an analysis condition data conversion device comprising an item setter that sets a plurality of first analysis parameters included in the first analysis condition data acquired by the analysis condition data acquirer in a first item that is dependent on characteristics of the first analysis device and a second analysis device, and a second item that is not dependent on the characteristics of the first and second analysis devices; and a parameter value converter that converts a value of a first analysis parameter of the first item that is set by the item setter into a value of a second analysis parameter corresponding to a second data processing device for the second analysis device, and takes a value of a first analysis parameter of the second item that is set by the item setter as a value of a second analysis parameter, as claimed in equivalent form in independent claims 1, 11 and 12. 
Nakatani (JP 2011-146000 A; cited in IDS, copy in IFW) teaches an analysis device that allows a user to change between different analysis modes and manually change analysis parameters, but does not teach parameter value converter that converts a value of a first analysis parameter of the first item that is set by the item setter into a value of a second analysis parameter corresponding to a second data 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        25 August 2021